—Appeal from an order of the Supreme Court, Onondaga County (Brian F. DeJoseph, J.), entered December 1, 2008 in an action for, inter alia, wrongful death. The order, insofar as appealed from, denied in part the motion of defendant Baldwinsville Lodge No. 644, Loyal Order of Moose, for summary judgment.
Now, upon reading and filing the stipulation discontinuing appeal signed by the attorneys for the parties to the appeal on December 1, 2009, it is hereby ordered that said appeal is unanimously dismissed without costs upon stipulation. Present—Smith, J.P., Peradotto, Lindley, Green and Gorski, JJ.